EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Washington Trust Bancorp, Inc.: We consent to incorporation by reference in the registration statements (Nos. 333-107141, 333-72277, 333-48315, 333-13167, 033-23048, 333-146388 and 333-107141) on Forms S-8 and in the registration statements (Nos. 333-13821, 033-28065, 333-42502 and 333-154521) on Forms S-3 of Washington Trust Bancorp, Inc. and subsidiaries of our report dated March1, 2010, with respect to the consolidated balance sheets of Washington Trust Bancorp, Inc. and subsidiaries as of December31, 2009 and 2008, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December31, 2009, and effectiveness of internal control over financial reporting, which reports appear in the December31, 2009 annual report on Form 10-K of Washington Trust Bancorp, Inc. As discussed in Note4 to the consolidated financial statements, as of January 1, 2009, the Corporation changed its method of evaluating other-than-temporary impairments of debt securities to comply with new accounting requirements issued by the FASB. /s/ KPMG LLP Providence, Rhode Island
